Flansburg, J.,
dissenting.
I am unable to agree with the opinion of the court in this case. The proof, according to our decisions in Remaly v. Sweet, 106 Neb. 327, Overlander v. Ware, 103 Neb. 375, and other cases, is entirely insufficient, in my opinion, to sustain the judgment.
William P. Warnick died intestate. He left three children. It is the contention that he made an oral contract with two of these children that they should, after his death, receiye his estate, and that one child, William, should be excluded from any inheritance. It appears that William was a wayward son, and the testimony of several witnesses shows repeated statements by the father that he did not intend that William should receive any share in his property after his death. The oral contract is alleged to have been made when the children were young and minors, and, as set out in the opinion, purports to be nothing more than statements by the father that he was displeased with the actions of William, that he intended to disinherit him, and a promise that, if the other two children should remain at home and “do what was right,” they should inherit the property. What they were required to do in order to “do what was right” is, by the alleged contract, indefinite and left entirely to conjecture. It was the natural duty of these children, and one which the parent could enforce, that they should remain at home and do what was right during their minor*756ity. The agreement did not specifically require that' they' should remain at home after they had reached their majority, nor, indeed, for any definite length of time. There is no specification of what acts should be required of these two children, even though they remained at home, in order that they should become entitled to inherit the property of their father, to the exclusion of William. Such a condition of proof as is presented here is, in my opinion, entirely insufficient to establish a clear, definite and enforceable contract and one unequivocal in its terms. No definite consideration is shown. The fact that the children remained on the premises after their majority is not referable to any agreement, requhing them to do so, and cannot be held to be performance by them of any contractual stipulation. The fact that they remained at home, and mav be considered to have done what was right, during their minority, being something that they were by law required to do, regardless of contract, constitutes no consideration. Had the two children always done what was right but left the place at - their majority, is it to be supposed that their father would have wished to disinherit them? Had the father-changed his mind after these two children had remained-at home “during their minority and after they had always done what was right during that time and at all times afterwards, it would not have been a fraud upon them, had he refused to give the property to them, to-the exclusion of William, for they would not then have ■ rendered to him anything which should not have been rendered in the absence of any such agreement. Not only is there a failure of proof of any definite contract, from which the specific obligations of the. parties can be ascertained, but there is nothing to take this case, in any event, as I view it, from under the operation of the statute-of frauds.
*757A mere declaration by a parent that he intends to disinherit a child, because the child has been disobedient, or because he has no love for the child, will not, in law, work a disinheritance. Neither could an inheritance of certain children be enlarged, at the expense of other-heirs in the estate, by such a declaration. The contract which is claimed to have been proved does not go, to any substantial degree, farther than the mere making of such declaration.
It seems to me that the rule, established by the opinion in this case, goes far to leave the matter of the descent of property to the hazard of verbal testimony, and to undo the salutary purpose furnished by the statute, which-requires that wills shall be in writing and shall be executed, in the presence of disinterested witnesses.